DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on July 20, 2022, is acknowledged.  It is noted that although the election is indicated as being with traverse, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The recitation of a “thin-film single crystal diamond” in claim 9 is interpreted in light of Fig. 1B and ¶[0034] of corresponding U.S. Patent Appl. Publ. No. 2020/0354223 as a single crystal diamond having a thickness Z1 of 2 m or less.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites, inter alia, that “the polycrystalline diamond material that is grown matches a purity of the single crystal diamond.”  However, neither the specification nor the claims as filed teach or suggest how close the purity level of the polycrystalline diamond material must be to the purity level of the single crystal diamond in order to “match a purity” as claimed.  Does the purity have to be exactly the same or can it deviate by a certain amount and, if so, how much can it deviate while still being considered as a “match”?  Since the metes and bounds of patent protection sought cannot be readily ascertained the claim is therefore considered to be indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,837,793 to Wort, et al. (hereinafter “Wort”) in view of U.S. Patent Appl. Publ. No. 2016/0315292 to Jeongwon Han (“Han”). 
Regarding claim 1, Wort teaches a method of growing an embedded single crystal diamond structure (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising:
disposing a single crystal diamond on a non-diamond substrate, wherein the non-diamond substrate is larger than the single crystal diamond (see, e.g., Figs. 1-4 and col. 2, l. 58 to col. 5, l. 52 as well as elsewhere throughout the entire reference which teach a method of producing an embedded diamond structure in which a plurality of single crystal diamond plates (2) are bonded to a backing wafer (3) such as silicon which is larger than the diamond plates (2));
masking a top portion of the single crystal diamond using a masking material (see, e.g., col. 4, ll. 54-62 which teach that the faces of the single crystal diamond plates (2) may be masked to suppress diamond growth in these regions); and
using a chemical vapor deposition (CVD) growth chamber, growing polycrystalline diamond material surrounding the single crystal diamond in order to join the single crystal diamond to the polycrystalline diamond material (see, e.g., Figs. 1-4 and col. 4, l. 48 to col. 5, l. 52 which teach the use of CVD to grow a polycrystalline diamond layer which surrounds the single crystal diamond plates (2)).
Wort does not explicitly teach that masking the top portion of the single crystal diamond comprises disposing a frame structure on the top portion of the single crystal diamond, wherein the frame structure is contacting a peripheral area that is protectable from growth, and disposing a blocking structure on top of the frame structure, wherein the blocking structure blocks growth of diamond material.  However, in Figs. 1-3 and ¶¶[0032]-[0045] Han teaches an embodiment of a mask frame assembly (10) comprised of a frame (100) and a plurality of masks (200) which are coupled to the frame (100).  The mask frame assembly (10) is placed over a substrate in order to block growth over the masked areas and thereby form the desired pattern on a surface of the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Han and would be motivated to utilize the mask frame assembly (10) of Han to suppress diamond growth on faces of the diamond plates (2) in the method of Wort since this would involve nothing more than the use of a known masking device according to its intended use.  Additionally, the use of the mask frame assembly (10) of Han would permit the use of a low-cost and easily removable mask that can be readily configured and reused on subsequent single crystal The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  diamond substrates.  
Regarding claim 2, Wort teaches etching the masking material and the non-diamond substrate from the embedded single crystal diamond structure (see, e.g., col. 4, l. 48 to col. 5, l. 52 which teach that the backing layer may be removed by etching; see also Example 2 in col. 9, l. 60 to col. 10, l. 48 which teaches that the device faces of the single crystal plates were exposed by etching off the silicon, both of which would necessarily involve etching the masking material since it would be desirable to maintain the masking material in place in order to protect the masked surfaces).  
Regarding claim 3, Wort teaches further reducing a thickness of the single crystal diamond that is embedded in the embedded diamond single crystal structure (see, e.g., col. 4, ll. 54-62 and col. 8, ll. 43-64 which teach that the planar surfaces (5) of the single crystal diamond plates (2) are polished in order to provide a uniform and smooth surface which necessarily reduces a thickness of the single crystal diamond plates (2)).  
Regarding claim 4, Wort teaches that the non-diamond substrate is a silicon substrate (see, e.g., col. 4, ll. 54-62 which teach that the backing substrate (3) may be a silicon wafer).  
Regarding claim 5, Wort does not teach that the polycrystalline diamond material that is grown matches a purity of the single crystal diamond that enables post-processing step.  However, in col. 2, l. 62 to col. 5, l. 52 as well as at least Example 2 in col. 9, l. 60 to col. 10, l. 48 Wort teaches that the single crystal diamond plate is grown by CVD and that the polycrystalline diamond layer is also grown by CVD in a diamond reaction chamber.  Since both the single crystal diamond plate and the polycrystalline diamond layer are grown using the same CVD growth technique they must necessarily possess the same or substantially similar purity levels.  Alternatively, a person of ordinary skill in the art would be motivated to produce single crystal diamond plates and a polycrystalline layer which have substantially the same purity level with the motivation for doing so being to avoid the propensity for cross-contamination of the single crystal diamond plates.  
Regarding claim 6, Wort teaches polishing a planar surface of the embedded single crystal diamond structure (see, e.g., col. 4, ll. 54-62 and col. 8, ll. 43-64 which teach that the planar surfaces (5) of the single crystal diamond plates (2) are polished in order to provide a uniform and smooth surface which necessarily reduces a thickness of the single crystal diamond plates (2)).
Regarding claim 8, Wort teaches that the single crystal diamond is one of a plurality of single crystal diamonds disposed on the non-diamond substrate, and wherein the single crystal diamond joined with each other though polycrystalline diamond (see, e.g., Figs. 1-4, col. 2, l. 58 to col. 5, l. 52, and Example 2 in col. 9, l. 60 to col. 10, l. 48 which teach embodiments in which a plurality of single crystal diamond plates (2) are used; moreover, the deposition of polycrystalline diamond necessarily joins the plurality of diamond plates (2) together).
Regarding claim 9, Wort teaches that the single crystal diamond is a thin-film single crystal diamond (see, e.g., col. 2, ll. 62-67 which teach that the single crystal diamond (2) is grown via CVD which necessarily is capable of producing a thin film; see specifically Example 5 in col. 12, ll. 5-28 which teach the use of 20-m-thick CVD-grown diamond plates).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wort in view of Han and further in view of U.S. Patent Appl. Publ. No. 2006/0213428 to Meguro, et al. (“Meguro”). 
Regarding claim 7, Wort does not explicitly teach that a thickness of the non-diamond substrate is more than 1 millimeter (mm).  However, in col. 4, ll. 54-62 Wort teaches that the backing substrate (3) may be a silicon wafer.  Then in Figs. 1-2 and ¶¶[0021]-[0054] as well as elsewhere throughout the entire reference Meguro teaches an analogous method of depositing a polycrystalline diamond layer onto a single crystal diamond plate provided on a Si substrate.  In ¶[0034] Meguro specifically teaches that the Si substrate preferably has a thickness of 0.3 to 5 mm which substantially overlaps the claimed range of more than 1 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Meguro and would be motivated to use a Si substrate having a thickness of more than 1 mm in the method of Wort and Han in order to ensure that the support (3) has sufficient thickness and rigidity to hold and facilitate processing of the single crystal diamond plates (2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714